In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Hunt, J.), dated March 9, 2006, which, upon a fact-finding order of the same court dated January 24, 2006, made after a hearing, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of menacing in the third degree, adjudged her to be a juvenile delinquent, and placed her on probation for a period of 15 months, with the directive, inter alia, that she perform 60 hours of community service. The appeal brings up for review the fact-finding order dated January 24, 2006.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the presentment agency (see Matter of David H., 69 NY2d 792, 793 [1987]), we find that it was legally sufficient to establish, beyond a reasonable doubt, that the appellant committed an act which, if committed by an adult, would have constituted the crime of menacing in the third degree (see Penal Law §§ 20.00, 120.15; Matter of Julissa R., 30 AD3d 526, 527 [2006]; Matter of John F., 12 AD3d 509, 509-510 [2004]; Matter of Louis C., 6 AD3d 430, 431 [2004]; Matter of Pedro H., 308 AD2d 374 [2003]). Upon the exercise of our factual review power, we are satisfied that the findings of fact were not against the weight of the evidence (see Family Ct Act § 342.2 [2]; Matter of Anthony S., 305 AD2d 689, 690 [2003]; cf. CPL 470.15 [5]). Crane, J.P., Ritter, Lunn and Covello, JJ., concur.